Per Curiam.
The sole assignment of error iis “that the court erred in denying the motion of plaintiff in error in arrest of judgment.” The contention of the attorney for the plaintiff in error is that where several defendants are jointly indicted they must be araigned together, unless there is, prior to placing them at the bar, a severance ordered and entered of record. The authorities cited by counsel in support of the proposition have been examined and found *148not to support it. The apparent authority to the contrary contained in a statement found in I Chitty’s Criminal Law, 418, when traced to its source has no application. The correct r ile is given by Mr. Bishop (1 New Crim. Proc. section 729) as follows: “Persons jointly indicted may be arraigned separately, or what is more common, together. Yet each is asked whether he is guilty or not, and his answer constitutes his plea.” The purpose of an arraignment is to establish the identity of the accused, to acquaint him with the charge, and to obtain his answer or plea, and if he advises himself and answers the accusation by plea he waives such formalities, which are mere preliminaries to that result. Dixon v. State, 13 Fla. 631. The record in this case shows that no objection was made by plaintiff in error to the method of his arraignment, or that his codefendant was not arraigned, before trial, and in our judgment the assignment of error is not well taken, and the judgment should be affirmed.